Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                   PageID.837      Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


VINCENT A. MARTIN, JR.,

                       Plaintiff,
v.                                                            Case No. 20-11867
                                                              Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
SAGINAW, et al.,

                  Defendants.
__________________________________________/

     OPINION AND ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
           RECOMMENDATION, DISMISSING PLAINTIFF’S COMPLAINT,
                   AND DENYING ALL MOTIONS AS MOOT

        On May 17, 2018, Plaintiff Vincent A. Martin, Jr., filed a pro se complaint against 15

defendants, including the City of Saginaw, City of Saginaw Police Department, County of

Saginaw, Saginaw County Sherriff W.C. Federspiel and Undersheriff Miguel Gomez, Mark Toaz,

and all male and female residents of 2318 Hampshire Street, Saginaw, Michigan.1 ECF No. 1.

Plaintiff’s complaint is 541 pages long. Id. He simultaneously filed motions for “ADA

accommodations,” “ex parte restraining order,” “petition to show cause,” and to sanction and

disqualify counsel. ECF Nos. 3, 4, 6, 7, and 9. On July 14, 2020, all pretrial matters were referred

to Magistrate Judge Morris. On July 24, 2020, Plaintiff filed a motion for a hearing on his motions

for ADA accommodations and an ex parte restraining order. ECF No. 16.

        On July 30, 2020, Magistrate Judge Morris issued a Report and Recommendation,

recommending that Plaintiff’s complaint be dismissed sua sponte for violation of Federal Rule of

Civil Procedure 8 and lack of subject matter jurisdiction. ECF No. 18. On August 6, 2020,


1
 Defendants City of Saginaw and City of Saginaw Police Department were improperly named “Saginaw City
Municipal Corporation.” ECF No. 21 at PageID.756.
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                     PageID.838       Page 2 of 9



Defendants City of Saginaw, City of Saginaw Police Department, and Mark Toaz moved this Court

for a more definite statement or to strike Plaintiff’s complaint. ECF No. ECF No. 21. Defendants

Saginaw County, Saginaw County Sherriff W.C. Federspiel, and Saginaw County Undersheriff

Miguel Gomez similarly moved this Court for a more definite statement on August 11, 2020. ECF

No 23. On August 20, 2020, Plaintiff filed his objections to the Report and Recommendation. ECF

No. 24. For the reasons stated below, Plaintiff’s objections will be overruled, the Report and

Recommendation will be adopted, Plaintiff’s complaint will be dismissed, and all motions will be

denied as moot.

                                                   I.

                                                  A.

       Plaintiff’s 541-page complaint is “nearly indecipherable.” ECF No. 18 at PageID.745. A

liberal reading of the complaint suggests that Plaintiff seeks injunctive relief in the form of criminal

proceedings against his neighbors and declaratory relief with respect to ownership or possession

of property. As Magistrate Judge Morris stated:

       Plaintiff’s 541-page Complaint against 15 defendants, including the sheriff and
       undersheriff, “Parishioners on Patrol” and all male and female residents of 2318
       Hampshire Street, in Saginaw, Michigan, is nearly indecipherable. (ECF No. 1).
       Even after looking to other motions filed by him, it is difficult to discern any
       pertinent information. One kernel of factual information indicates that on “January
       02, 2020 the Plaintiff received a Criminal Citation from Saginaw City Police
       Department Opening a Formal Criminal Matter; Alleging that Mr. Vincent A.
       Martin Jr. Was in violation of the Saginaw City OD-151, the Vacant Property
       Registration; A Criminal Case was entered against the Plaintiff in this Matter as
       Case No. 20-757-ON-3 in the 70th District Court, before the Hon. David D.
       Hoffman...despite multiple attempts by the Plaintiff to seek services and
       intervention that were denied, but could have ensured the Plaintiff was able to
       reside at the property.” (ECF No. 1, PageID.11.) Plaintiff also indicates that he is
       hearing impaired and homosexual and thus, in a protected class. (ECF No. 1,
       PageID.15.) Plaintiff cites case law, Amendments I, IV, V, and XIV of the U.S.
       Constitution, statutes (criminal, negligence, land conversion and the ADA), and
       articles about domestic violence. Plaintiff describes being called derogatory names
       based on his sexual orientation and being forced off his property located at 3353

                                                 -2-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                  PageID.839      Page 3 of 9



       Drexel Dr. (ECF No. 1, PageID.16-17.) It appears that the Mileage Defendants and
       residents of 2318 Hampshire Street are alleged to have “forced occupation and
       appropriation” of Plaintiff’s property on Drexel Street by parking there. (ECF No.
       1, PageID.61-65.)

ECF No. 18 at PageID.745.

                                                B.

       Magistrate Judge Morris recommended that Plaintiff’s complaint be dismissed sua sponte

on two grounds: (1) violation of Rule 8 of the Federal Rules of Civil Procedure, and (2) lack of

subject matter jurisdiction. Under Rule 8, complaints must provide “a short and plain statement of

the claim,” and “each allegation must be simple concise, and direct.” Fed. R. Civ. P. 8. Complaints

that fail to comply with Rule 8 are subject to dismissal. See Brown v. Suppes, No. 2:16-CV-13725,

2016 WL 7242146, at *2 (E.D. Mich. Dec. 15, 2016) (dismissing 800-page pro se complaint for

violating Rule 8(a)). As Magistrate Judge Morris explained:

       Where, as here, a pleading is so verbose that neither the court nor the defendants
       can readily identify the claims asserted, the complaint should be dismissed for
       failure to comply with the Federal Rules of Civil Procedure. See Flayter v.
       Wisconsin Dep’t of Corrections, 16 Fed. App’x 507, 509 (7th Cir. 2001) (116-page
       prisoner civil rights complaint subject to dismissal pursuant to Rule8(a)(2));
       McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996) (“Something labeled a
       complaint but written more as a press release, prolix in evidentiary detail, yet
       without simplicity, conciseness and clarity as to whom plaintiffs are suing for what
       wrongs, fails to perform the essential functions of a complaint.”); Vicom v.
       Harbridge Merchant Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994) (criticizing
       district court for declining to dismiss with prejudice pursuant to Rule 8(a); noting
       that “[a] complaint that is prolix and/or confusing makes it difficult for the
       defendant to file a responsive pleading and makes it difficult for the trial court to
       conduct orderly litigation); Plymale v. Freeman, No. 90-2202, 1991 WL54882 (6th
       Cir. Apr. 12, 1991) (affirming dismissal with prejudice for failure to comply with
       Rule 8); Gipbsin v. Kernan, No. CIV S-07-0157, 2008 WL 1970090, at *3 (E.D.
       Cal. May 5, 2008) (a complaint should not include “preambles, introductions,
       argument, speeches, explanations, stories, griping, vouching, evidence, attempts to
       negate possible defenses, summaries, and the like”).

ECF No. 18 at PageID.746. Accordingly, Magistrate Judge Morris found that Plaintiff’s 541-page

complaint failed to satisfy Rule 8 and was therefore subject to dismissal.

                                               -3-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                                 PageID.840          Page 4 of 9



                                                           C.

         Magistrate Judge Morris also recommended that Plaintiff’s complaint be dismissed for lack

of subject matter jurisdiction. ECF No. 18 at PageID.746-47. Because his complaint requests

federal intervention in state court proceedings, Plaintiff’s action implicates the federal abstention

doctrines, including Rooker-Feldman.2 Magistrate Judge Morris discussed the issue as follows:

         In addition to being subject to dismissal for being in violation of Rule 8, I also
         suggest that the complaint is subject to dismissal for lack of subject matter
         jurisdiction. From the best I can discern from the complaint, Plaintiff is seeking to
         overturn or stop enforcement of the complaint that was filed against him in the
         Saginaw County District Court. Such an action is barred by the Rooker-Feldman
         doctrine. This doctrine [which] was established in the cases Rooker v. Fidelity Trust
         Co., 263 U.S. 413 (1923) and District of Columbia Ct. of App. v. Feldman, 460 U.S.
         462 (1983), provides that only the United States Supreme Court possesses the
         power to review state court findings, or to adjudicate claims which are “inextricably
         intertwined” with issues decided instate court proceedings. In other words, lower
         federal courts lack jurisdiction to hear claims wherein the “plaintiff complains of
         injury from the state court judgment itself.” Coles v. Granville, 448 F.3d 853, 858
         (6th Cir. 2006). Rooker-Feldman “bars a losing party in state court from seeking
         what in substance would be appellate review of the state judgment in a United
         States district court, based on the party’s claim that the state judgment itself violates
         the loser’s federal rights.” ExxonMobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
         280, 287 (2005).

ECF No. 18 at PageID.746-47. Given her recommendation regarding the complaint, Magistrate

Judge Morris also recommended that Plaintiff’s motions be denied as moot. Id. at PageID.747.

                                                           II.

         Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections



2
  Further, the Court cannot institute criminal proceedings against Defendants because “[w]hether to prosecute and
what charge to file or bring before a grand jury are decisions that generally rest in the prosecutor's discretion.” United
States v. Batchelder, 442 U.S. 114 (1979). To the extent that Plaintiff requests intervention in ongoing criminal
proceedings, the Court must abstain pursuant to the Younger doctrine. Gonnella v. Johnson, 115 F. App’x 770, 771
(6th Cir. 2004) (“Under the abstention doctrine announced in Younger, federal courts should abstain from deciding a
matter that implicates pending state criminal proceedings.”).

                                                          -4-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                    PageID.841      Page 5 of 9



are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the magistrate judge; the Court may not act solely on the

basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 III.

       Defendant filed two objections to the Report and Recommendation. ECF No. 24.

                                                 A.




                                                -5-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                                   PageID.842          Page 6 of 9



         After reciting some findings from the Report and Recommendation, Objection 1 states,

“The Plaintiff Objects to the Magistrates [sic] recommendation of a Dismissal with Prejudice.”3

ECF No. 24 at PageID.790. Plaintiff then offers four “exceptions” that purportedly provide some

factual or legal basis for Objection 1. Id. While Objection 1 was clearly not stated with specificity,

the Court will nonetheless address each of Plaintiff’s “exceptions” in turn.4

         Exception 1 argues that the Court should exercise supplemental jurisdiction (here, “pendent

jurisdiction”) under 28 U.S.C. § 1367, given Plaintiff’s “exceptional circumstances.” ECF No. 24

at PageID.789. The issue of pendent jurisdiction arises when a federal court has federal question

jurisdiction over the federal claims in an action but not the related state claims. See United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). The problem here is a lack of subject matter

jurisdiction over all of Plaintiff’s claims, so pendent jurisdiction under 28 U.S.C. § 1367 is

inapplicable.

         Exception 2 asserts that a dismissal of the complaint would be improper because a

“substantial exigent circumstance” would remain unsettled—namely, the ownership of some

property.5 ECF No. 24 at PageID.790. Plaintiff’s allegations are vague, but he seems to allege that

there is an ongoing property dispute involving his payment of property taxes and adverse

possession by others.6 Id. However, Plaintiff fails to explain how this situation is “exigent” and to

provide any legal rationale relating to Objection 1.




3
  The Report and Recommendation does not state that the dismissal should be with prejudice. See ECF No. 18.
4
  Between Objection 1 and 2 there is a section entitled “Authority Argument and Rational [sic].” ECF No. 24 at
PageID.792. The text and headings of this section seem loosely related to the “exceptions” Plaintiff states elsewhere.
5
  Plaintiff seems to elaborate on this point later in his objections. See ECF No. 24 at PageID.793-94 (including a
heading entitled “[t]he existence of an Adverse Real Property Ownership and Boundary Dispute”).
6
  To the extent Plaintiff seeks to assert title to property, he should bring an action in state court. See, e.g., Willner v.
Frey, 421 F. Supp. 2d 913, 923 (E.D. Va. 2006) (holding that Rooker-Feldman barred collateral attack on adverse
possession judgment), aff'd, 243 F. App'x 744 (4th Cir. 2007).

                                                           -6-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                                  PageID.843         Page 7 of 9



           Exception 3 states that Plaintiff is hearing impaired, suffers from a mental disability, and

is therefore a “vulnerable person” under Michigan law. ECF No. 24 at PageID.791. According to

Plaintiff, dismissing his complaint would thus be “contrary to the outlined ‘legal considerations’

intended by the Michigan Social Welfare Act and the Michigan Adult Protective Services.” Id.

Plaintiff does not elaborate on these “legal considerations” and provides no authority to support

his argument.7

           Exception 4 contends that certain Defendants, seemingly the occupants of 2318 Hampshire

Street, “acted in violation of [MCL 750.552(a)] and [MCL 750.411(h)]” by throwing a copy of

Plaintiff’s complaint at his house and “dumping large numbers of glass bottles in Plaintiff’s yard

after being served with the [c]omplaint.” ECF No. 24 at PageID.791-92. Assuming these facts are

true, Plaintiff fails to explain how they support his objection to the Report and Recommendation.

To the extent that Plaintiff believes he has been a victim of criminal activity, he should report such

activity to the Saginaw Police Department or other appropriate authorities.

           Based on the foregoing, none of Plaintiff’s “exceptions” provide any legal support to

Objection 1. Objection 1 will therefore be overruled.

                                                                 B.

           Objection 2 essentially recites Objection 1 but provides a different rationale: Plaintiff

concurred with Defendants City of Saginaw, City of Saginaw Police Department, and Mark Toaz

in their motion for a more definite statement or to strike the complaint. Defendants’ motion

confirms that Plaintiff concurred with their request for a more definite statement. ECF No. 21 at

PageID.765 (email exchange indicating concurrence). Attached to Defendants’ motion are two

exhibits, both are entitled “Concurrence of Motion Moving to Strike the Complaint Pleading [sic].”



7
    Plaintiff seems to add to this point later but provides no pertinent legal analysis. See ECF No. 24 at PageID.794-96.

                                                           -7-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                 PageID.844      Page 8 of 9



Id. at PageID.766-69. Both are stylized like motions, dated August 5, 2020, and appear to have

been authored by Plaintiff. Id. Both exhibits state essentially the same thing: that on August 4,

2020, defense counsel contacted Plaintiff for concurrence, and, after a telephone conversation,

Plaintiff agreed that he would concur and move for voluntary dismissal without prejudice and leave

to amend his complaint. Id.

       Plaintiff does not explain how these facts support Objection 2. Plaintiff’s concurrence with

Defendants’ motion, filed after the Report and Recommendation, does not refute Magistrate Judge

Morris’ conclusion that the complaint should be dismissed for violating Rule 8 and for lack of

subject matter jurisdiction. Nearly a month has passed since the Report and Recommendation was

entered, and nearly three weeks have passed since Plaintiff’s conversation with defense counsel.

Whatever his intent at the time of concurrence, Plaintiff has not moved for voluntary dismissal or

for leave to amend his complaint, nor offered any explanation as to how he would amend his 541-

page complaint. For these reasons, Objection 2 will be overruled.

                                               IV.

       Accordingly, it is ORDERED that Defendant’s objections to Magistrate Judge Morris’

Report and Recommendation, ECF No 24, are OVERRULED.

       It is further ORDERED that Magistrate Judge Morris’s Report and Recommendation, ECF

No. 18, is ADOPTED.

       It is further ORDERED that Plaintiff’s complaint, ECF No. 1, is DISMISSED.

       It is further ORDERED that Plaintiff’s motions for ADA accommodations, an ex parte

restraining order, to show cause, to sanction counsel, and to disqualify counsel, ECF Nos. 3, 4, 6,

7, 9, are DENIED AS MOOT.




                                               -8-
Case 1:20-cv-11867-TLL-PTM ECF No. 26 filed 08/28/20                                     PageID.845   Page 9 of 9



       It is further ORDERED that Defendants City of Saginaw, City of Saginaw Police

Department, and Mark Toaz’s Motion for a More Definite Statement or to Strike, ECF No. 21, is

DENIED AS MOOT.

       It is further ORDERED that Defendants Saginaw County, Saginaw County Sheriff W.C.

Federspiel, and Saginaw County Undersheriff Miguel Gomez’s Motion for a More Definite

Statement, ECF No. 23, is DENIED AS MOOT.



             Dated: August 28, 2020                                        s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge




                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon each attorney of record herein by electronic means and to
                       VINCENT A. MARTIN, JR., PO Box 14405, Saginaw, Michigan
                       48601 by first class U.S. mail on August 28, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                        -9-
